internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc dom corp - plr-117228-98 ate date parent bank purchaser holding seller target parent's company official plr-117228-98 holding’s tax professional holding’s company official parent's tax professional authorized representatives date a date b date c dear this responds to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to file an election parent and holding as the common parents of the respective consolidated groups that include purchaser and seller are requesting the extension to file a joint sec_338 election under sec_338 of the internal_revenue_code and sec_1_338-1 and sec_1_338_h_10_-1 of the income_tax regulations the election with respect to purchaser's acquisition of target on date a parent's return for the taxable_year in which the acquisition was consummated is presently being examined by the applicable district director's office and this request has been coordinated therewith pursuant to rev procs and r b and respectively and the corresponding provisions in rev plr-117228-98 procs and i r b additional information was received in a letter dated date the material information is summarized below parent is the common parent of a consolidated_group that has a taxable calendar_year and uses the accrual_method of accounting purchaser is a wholly- owned subsidiary of bank which is a wholly-owned subsidiary of parent purchaser and bank are included in parent's consolidated united_states corporate_income_tax return holding is the common parent of a consolidated_group that has a taxable calendar_year and uses the accrual_method of accounting target was a wholly-owned subsidiary of seller which is a wholly-owned subsidiary of holding target and seller were included in holding’s consolidated united_states corporate_income_tax return for the year in which the below described transaction was consummated on date a purchaser and seller entered into a stock purchase agreement for purchaser to acquire all of the outstanding shares of target from seller also on date a pursuant to the stock purchase agreement purchaser acquired all of the stock of target from seller for cash in a fully taxable transaction it is represented that purchaser was not related to seller within the meaning of sec_338 and purchaser's acquisition of target stock qualified as a qualified_stock_purchase as defined in sec_338 parent and holding intended to file the election the election was due on date b but for various reasons it was not filed on date c which is after the due_date for the election parent's company official parent's tax professional holding’s company official holding’s tax professional and authorized representatives discovered that the election was not timely filed the statute_of_limitations under sec_6501 has not expired for parent's bank's purchaser's holding’s seller's or target's taxable_year in which the acquisition sale was consummated the taxable_year the election was due or for any year s that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election under sec_338 and the acquisition is a qualified_stock_purchase sec_1_338-1 provides that a sec_338 election is an election to apply sec_338 to target sec_338 specifies the requirements for making a sec_338 election sec_1_338_h_10_-1 provides that if a sec_338 election is made for t a sec_338 election is deemed made for t sec_338 defines a qualified_stock_purchase as any transaction or series of plr-117228-98 transactions in which stock meeting the requirements of sec_1504 of corporation is acquired by another corporation by purchase during the month acquisition period sec_338 provides that the term purchase means any acquisition of i the basis of the stock in the hands of the purchasing_corporation is stock but only if not determined i in whole or in part by reference to the adjusted_basis of such stock in the hands of the person from whom acquired or ii under a relating to property_acquired_from_a_decedent ii the stock is not acquired in an exchange to which sec_351 sec_354 sec_355 or sec_356 applies and is not acquired in any other transaction described in regulations in which the transferor does not recognize the entire amount of the gain_or_loss realized on the transaction and iii the stock is not acquired from a person the ownership of whose stock would under sec_318 other than paragraph thereof be attributed to the person acquiring such stock sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation the sale of stock included in the qualified_stock_purchase generally is ignored a sec_338 election may be made for target only if it is a member of a selling_consolidated_group a member of a selling affiliated_group filing separate returns or an s_corporation sec_1_338_h_10_-1 gain_or_loss on the deemed sale is included in the consolidated_return of the selling group unless the target_corporation is a member of a selling affiliated_group filing separate returns or an dollar_figure corporation sec_1_338_h_10_-1 provides that a sec_338 election may be made for the target_corporation if the purchasing_corporation makes a qualified_stock_purchase of the target_corporation stock sec_1_338_h_10_-1 and provide that if a irrevocable and a sec_338 election is deemed made for the target_corporation sec_338 election is made for the target_corporation it is sec_1_338_h_10_-1 provides that a sec_338 election is jointly made by a purchaser and the selling_consolidated_group or the selling affiliate or the s corperation shareholders on form 8023-a in accordance with the instructions to the form the regulations further provide that the election must be made not later than the 15th day of the ninth month beginning after the month in which the acquisition_date occurs the instructions to form 8023-a provide that if a sec_338 election must be made jointly by the purchasing_corporation and the selling corporation or by the common parent of the consolidated_group s or the selling affiliate or the s_corporation shareholders as applicable the instructions provide that the form must be signed by each person authorized to act on behalf of each corporation and if corporation it must be signed by each s_corporation shareholder who sells target stock in the qsp the instructions further provide that the signatures dates and titles if applicable of those persons must be provided in a signature attachment and they it made for an ss plr-117228-98 provide specific details as to the preparation of the signature attachment and its attachment to form 8023-a sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability of the consolidated_return_year see also form 8023-a and the instructions thereto under sec_301_9100-1 c the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an sec_301_9100-1 through election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301 a in this case the time for filing the election is fixed by the regulations le sec_1_338_h_10_-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent and holding to file the election provided parent and holding show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent holding parent's company official parent's tax professional holding’s company official holding’s tax professional and authorized representatives explain the circumstances that resulted in the failure to timely file a valid election the information also establishes that tax professionals were responsible for the election that parent and plr-117228-98 holding relied on them to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent and holding have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent and holding as the common parents of the respective consolidated groups that include purchaser and seller to file the election with respect to the acquisition of target as described above the above extension of time is conditioned on the taxpayers’ parent's bank's purchaser's holding’s seller's and target's tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if sec_301_9100-3 the above extension is also conditioned on i parent and holding both signing the election and ii parent and holding both treating the acauisition sale of target stock as a sec_338 transaction it is determined that the taxpayers' liability is lower parent and holding must file the election in accordance with sec_338 -1 d ie a new election on form 8023-a must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions to the form a copy of this letter should be attached to the election form parent and holding must amend their applicable returns to report the transaction as a sec_338 transaction and to attach a copy of the new election form and the information required therewith and a copy of this letter to the return see also announcement 1998_2_irb_38 we express no opinion regarding whether the acquisition sale of target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or if sec_338 is applicable as to the amount and character of gain_or_loss if any recognized by target and thus by holding on target's deemed asset sale in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing plr-117228-98 for purposes of the election late that are not specifically set forth in the above ruling granting relief under sec_301 we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential facts file the election penalties and interest that would otherwise be applicable if any continue to apply in addition notwithstanding that an extension is granted under sec_301_9100-1 to this letter is directed only to the taxpayer s who requested it k provides that it may not be used or cited as precedent section pursuant to powers of attorney on file in this office we are sending copies of this letter to the designated authorized representative and to holding’s company official sincerely yours assistant chief_counsel corporate yp mn of by neal es richard todd counsel to the assistant chief_counsel corporate
